Case 14-11080-JDW    Doc 55   Filed 04/25/19 Entered 04/25/19 10:36:41    Desc Main
                              Document     Page 1 of 5


               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: MAKETHA BROWN                                      CASE NO: 14-11080
        DEBTOR                                            CHAPTER 13


  MOTION FOR CONTEMPT OF DISCHARGE INJUNCTION FILED AGAINST
  PRESTIGE AUTO SALES, RALPH E. PINNER, SR. d/b/a PRESTIGE AUTO
            SALES and RALPH E. PINNER, SR., individually


      COMES NOW the debtor and file this Motion for Contempt of the Discharge

Injunction and states as follows:

      1.    Prestige Auto Sales, LLC, was a limited liability company incorporated

in the State of Mississippi on October 25, 2001. It was administratively dissolved

in December of 2011, reinstated in March of 2017, then administratively dissolved

again in December of 2018.

      2.    At all times it was not dissolved, the manager and registered agent of

Prestige Auto Sales, LLC, was Ralph E. Pinner, Sr.

      3.    The registered agent’s address was PO Box 422; Senatobia,

Mississippi 38668.

      4.    During any times Prestige Auto Sales, LLC was dissolved it continued

to operate as a sole proprietorship with Ralph E. Pinner, Sr. being the owner of the

business.

      5.    Prestige filed a lawsuit against Maketha Brown in the Justice Court of

Tate County on February 12, 2014. Mr. Pinner signed the Open Account Affidavit.

      6.    The address for Prestige listed on the Open Account Affidavit was P.O.
Case 14-11080-JDW      Doc 55   Filed 04/25/19 Entered 04/25/19 10:36:41   Desc Main
                                Document     Page 2 of 5


Box 422; Senatobia, MS 38668.

      7.       Ms. Brown filed a chapter 13 bankruptcy with this Court on March

19, 2014, case number 14-11080-JDW.

      8.       Ms. Brown listed Prestige Auto Sales (hereinafter “Prestige”) on her

Schedule F – Creditors Holding Unsecured Nonpriority Claims filed with this

Court. See doc. no. 1.

      9.       Ms. Brown provided the address for Prestige as P.O. Box 422;

Senatobia, MS 38668 (hereinafter the “P.O. Box”). A copy of the proposed chapter

13 plan was mailed to this address on March 19, 2014.

      10.      On March 25, 2014, Prestige had a judgement entered against Ms.

Brown in the amount of $2,170.61.

      11.      On March 31, the Clerk of this Court mailed a copy of the Notice of

Chapter 13 Bankruptcy Case, Meeting of Creditors, & Deadlines to Prestige at the

P.O. Box.

      12.      On May 16, 2014, this Court entered its Order Confirming the

Debtor’s Plan, Awarding a Fee to the Debtor’s Attorney and Related Orders. See

doc. no. 19.

      13.      On May 19, 2014, the Clerk of this Court caused a copy of the

confirmation order to Prestige at the P.O. Box.

      14.      Ms. Brown paid all amounts due under her confirmed plan and

received her chapter 13 discharge on June 5, 2018. The Final Decree/Order

Closing Case was entered on August 13, 2018.
Case 14-11080-JDW    Doc 55    Filed 04/25/19 Entered 04/25/19 10:36:41   Desc Main
                               Document     Page 3 of 5


      15.   On November 21, 2018, Mr. Pinner signed and filed a Suggestion for

Garnishment with the Justice Court of Tate County for the purpose of garnishing

Ms. Brown’s paycheck. This resulted in a Writ of Garnishment being issued

against Ms. Brown’s paycheck for the pre-petition debt owed to Prestige.

      16.   Debtor did not hear from Prestige or Mr. Pinner about this debt from

the time she filed her case until February 4, 2019, when she was informed by her

employer they were garnishing her paycheck.

      17.   Ms. Brown notified the undersigned.

      18.   On February 11, 2019, Prestige contacted a legal assistant with Fava

Firm and asked if they were listed on Ms. Brown’s bankruptcy schedules. He

advised them that they were, the debt had been discharged and could not be

collected. He further advised that if they had any further issues they should

contact their legal counsel.

      19.   On February 19, 2019, the undersigned sent a letter to Prestige

demanding they take the necessary actions to cancel the garnishment on Ms.

Brown’s paycheck.      The letter was sent to the P.O. Box, by email to

prstauto@bellsout.net and by fax at 662-562-8099.

      20.   Later that day a female employee for Prestige called and asked to

speak with the undersigned and they were further advised to contact their legal

counsel.

      21.   Later that day a female employee for Prestige called again and advised

a legal assistant with Fava Firm that they would agree to stop the garnishment if
Case 14-11080-JDW    Doc 55   Filed 04/25/19 Entered 04/25/19 10:36:41   Desc Main
                              Document     Page 4 of 5


Ms. Brown would agree to pay them $2,000.00. This offer was obviously declined

and they were once again advised to speak with their legal counsel.

      22.    Ms. Brown’s paycheck has been garnished by Prestige for her last two

paychecks.

      23.    The actions of Prestige and Mr. Pinner are in clear violation of the

discharge injunction provided in 11 U.S.C. §524. As a result, Prestige and Mr.

Pinner are liable to Ms. Brown for actual damages, punitive damages, sanctions

and attorney fees.

      WHEREFORE, debtor prays that this Court hold a hearing and find Prestige

and Mr. Pinner in violation of the discharge injunction holding them liable for

actual damages, punitive damages, sanctions and attorney fees.

      RESPECTFULLY submitted, this the 25th day of April 2019.

                                      ___/s/William L. Fava     _____
                                      WILLIAM L. FAVA (MSB# 101348)
                                      Attorney for Debtor

7165 Swinnea Rd., Bldg. A Ste. 1
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
Case 14-11080-JDW    Doc 55   Filed 04/25/19 Entered 04/25/19 10:36:41    Desc Main
                              Document     Page 5 of 5


                          CERTIFICATE OF SERVICE

      I, William L. Fava, attorney for the above listed debtor, do hereby certify

that I have this day mailed a true and correct copy of the above Motion to the

following:

      Locke D. Barkley
      Via ECF at sbeasley@barkley13.com

      U.S. Trustee
      Via ECF at USTPRegion05.AB.ECF@usdoj.gov

      Prestige Auto Sales
      Attn: Ralph E. Pinner, Sr.
      P.O. Box 422
      Senatobia, MS 38668
      Also sent via fax at 662-562-8099

DATED: April 25, 2019



                                            ___/s/William L. Fava _____
                                            WILLIAM L. FAVA
                                            Attorney for Debtor


7165 Swinnea Rd., Bldg. A Ste. 1
P.O. Box 783
Southaven, MS 38671
(662) 536-1116
